Citation Nr: 1725714	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  06-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected anxiety and depression.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1975.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating that granted service connection for anxiety and depression assigning a 30 percent rating effective June 5, 2003, and denied a rating in excess of 30 percent for trigeminal neuralgia, right 5th cranial nerve.  The Veteran appealed these issues to the Board and in January 2009, the Board denied the issues.  The Veteran thereafter filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

By Court Order in May 2010, the Court granted a Joint Motion for Remand filed by the parties that vacated the Board's January 2009 decision and remanded the matter back to the Board.  In November 2010 the Board, in turn, remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development; namely, to afford him a contemporaneous VA examination and obtain any outstanding medical records pertinent to the appeal.  By rating decision in May 2013, the RO increased the rating for the Veteran's trigeminal neuralgia, right 5th cranial nerve disability to 50 percent, effective in June 2003.  

In December 2015 the Board again remanded this matter to further address due process and evidentiary issues, to include obtaining an extraschedular evaluation for the increased rating issue involving the right 5th cranial nerve which was rated as 50 percent disabling and for AOJ review of evidence pertinent to the increased rating issues for his psychiatric disorder and cranial nerve disorder.   

Also before the Board was an appeal from a May 2013 rating decision granting service connection for post-traumatic trigeminal neuralgia, right seventh cranial nerve, with an evaluation of 10 percent effective April 8, 2013 and awarding an increased rating of 50 percent disabling for post-traumatic trigeminal neuralgia, right fifth cranial nerve, effective June 5, 2003.  The Veteran appealed both the ratings assigned as well as the effective dates assigned.  The Board in a February 2015 decision denied a rating in excess of 10 percent for the trigeminal neuralgia, right seventh cranial nerve, accepted and granted a claim for TDIU as part of the increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the effective date matters for further development.  

The Board, in its February 2015 decision, instructed the RO to issue a statement of the case (SOC) regarding the issues of effective dates assigned for the grant of service connection for trigeminal neuralgia, right 5th cranial nerve and service connection for trigeminal neuralgia, 7th cranial nerve.  In doing so, the Board pointed to a March 2014 Substantive Appeal (VA Form 9), addressing other issues, but which the Board construed as clarifying a September  2013 notice of disagreement (NOD)  to actually challenge the effective dates assigned for service connection for the neuralgias of the right 5th and 7th cranial nerves.  However the September 2013 NOD clearly stated an intent to challenge the effective dates assigned for the 50 percent rating for the right 5th CN and the initial 10 percent assigned for the 7th CN.  

In response to the Board's February 2015 remand the RO issued a SOC in March 2015, which addressed the effective dates assigned for the 50 percent rating for the trigeminal neuralgia of the right 5th cranial nerve and service connection for trigeminal neuralgia of the right 7th cranial nerve with a discussion addressing the initial 10 percent rating as of that date.  The Veteran filed a VA Form 9 later in March 2015 expressing his desire to appeal the effective dates for the 50 percent rating for the right 5th CN disorder and for the initial 10 percent rating for the right 7th CN disorder.  

The Veteran's representative submitted correspondence dated on July 7, 2016 which served as a request to withdraw the Veteran's appeal for an effective date prior to June 5, 2003 for entitlement to VA benefits for the post traumatic trigeminal neuralgia of the right 5th CN.  Thus, although the RO did not issue an SOC with respect to the effective date for service connection for the trigeminal neuralgia of the right 5th CN, the Board found this issue was withdrawn prior to perfection and there was no need to address the matter further.  

Regarding the issue of entitlement to an effective date prior to June 5, 2003 for assignment of a 50 percent rating for the trigeminal neuralgia of the right 5th CN, which was perfected with a VA Form 9 filed the same month as the March 2015 SOC, such was withdrawn.  As to the issue of an effective date prior to April 8, 2013 for the trigeminal neuralgia of the right 7th CN, the Board recharacterized the claim to encompass the effective date for both entitlement to service connection and the initial 10 percent assigned for the disorder.  

Furthermore, the Veteran perfected an appeal with respect to the effective dates assigned in a March 2015 letter determination granting TDIU and DEA benefits.  

In a February 2017 decision, the Board dismissed the Veteran's claim for entitlement to an effective date prior to June 5, 2003 for a 50 percent rating for post-traumatic trigeminal neuralgia, right 5th cranial nerve, and granted the claims for an effective date of September 30, 2004, but no earlier, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve with an initial 10 percent rating assigned, an effective date of June 5, 2003 but no earlier, for the grant of TDIU by reason of service-connected disability, an effective date of June 5, 2003 but no earlier, for the grant of Dependents' Educational Assistance under 38 U.S.C. chapter 35 (DEA), and an extraschedular rating of 30 percent, in addition to the current schedular 50 percent rating, is granted for service-connected trigeminal neuralgia, right 5th cranial nerve.

In addition, in the Board's February 2017 decision, the Board remanded the issue currently on appeal.  The issue has returned to the Board for further adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as discussed above, this matter was previously remanded for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board notes that previously the Board remanded this matter in December 2015 in order to obtain additional evidence, and a VA examination to ascertain the severity of the Veteran's service connected psychiatric disorder was requested in August 2016.  See Request for VA Mental Disorders Examination entered into VBMS 8/25/16.  A document marked as "VA examination" and entered into VBMS on 10/3/16 describes the Veteran as a "no show" for a VA examination of an unknown date.  In a December 12, 2016 letter the Veteran's attorney expressed that he was not notified of the VA examination and implied that due to this attorney not receiving notification, the Veteran also did not receive notification.  This letter notified the RO of the correct address to send correspondences to this attorney and suggested that the VA was not sending correspondence to this correct address.  The attorney was noted to have sent earlier correspondence to the RO advising of his correct address.  

There was no record of the actual notice sent to the Veteran and/or his attorney.  Given the attorney's contentions that the Veteran did not receive notice, and the lack of evidence to refute these contentions, the Board remanded the claim in February 2017 so that arrangements could be made to again schedule the Veteran for a VA examination. 

In April 2017, following the Board's February 2017 remand, the RO issued a letter to the Veteran's attorney notifying them that the RO was in the process of scheduling an examination in accordance with the Board's directives.  Furthermore, the RO notified the Veteran and his attorney of the importance of reporting for the examination.  

There is no record of any actual notice of the scheduled examination having been sent to the Veteran or his attorney.  There is a May 2017 document indicating that the Veteran failed to report for a VA examination.  

The Veteran's representative submitted a statement in June 2017 in response to the May 2017 supplemental statement of the case (SSOC), indicating that no actual scheduling letter was ever sent in regards to the VA examination and that the Veteran and his representative did not know of any scheduled examination until they received the May 2017 SSOC.  In light of the attorney's contentions that the Veteran did not receive notice, and the lack of any evidence to refute these contentions, arrangements should be made to again schedule the Veteran for a VA examination. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent treatment records not yet obtained, including VA treatment records and any other sources indicated should be obtained and associated with the claims file. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected mental health conditions.  The examiner must review the electronic medical records.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  A detailed history, to include work history, should be obtained from the Veteran.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected anxiety and depression.  The report of examination must include a complete rationale for all opinions expressed.  The AOJ should ensure that the Veteran and his attorney are properly notified of the upcoming examination and associate all correspondence regarding such in the claims folder.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.  Any additional evidentiary development suggested by the newly obtained information should be undertaken. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




